DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.  Accordingly, claims 5, 6, 8, 10, 12, 15-23, 25, 28, 29, 31-36, 38 and 39 have been cancelled; claims 1-4, 7,9, 11, 13, 14, 24, 26, 27, 30, 37 and 40-44 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The purpose of the examiner’s amendment was to correct informalities in the claims in order to place this application in condition for allowance.  This correction is made based on the applicants’ amendment filed on February 9, 2022 in which the applicants cancelled claim 17 and incorporated its subject matter into claim 1.
The application has been amended as follows:

Line 12: “.” has been replaced with --, and --.
Line 14: -- . -- has been inserted after “body”.

Allowable Subject Matter
Claims 1-4, 7,9, 11, 13, 14, 24, 26, 27, 30, 37 and 40-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 37 and 40, applicants’ arguments from the fourth paragraph at page 7 to the first paragraph at page 8, the fourth paragraph at page 8 and the first paragraph at page 9 of the Remarks and amendments have been considered and found persuasive.
With regard to claims 1-4, 7,9, 11, 13, 14, 24, 26, 27, 30 and 41-44, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858